Filed 5/7/13 P. v. Fields CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A136121
v.
KITO FIELDS,                                                         (Alameda County
                                                                     Super. Ct. No. C153997)
         Defendant and Appellant.

         Defendant Kito Fields appeals from a judgment following a contested probation
revocation hearing and imposition of a seven-year prison sentence (four-year upper term
for sale of marijuana (Health & Saf. Code, § 11360, subd. (a)), plus two-years for a bail
clause enhancement (Pen. Code, § 12022.1), plus one year for a prison prior enhancement
(Pen. Code, § 667.5, subd. (b)). Defendant’s appellate counsel has raised no issues and
asks this court for an independent review of the record to determine whether there are any
issues that would, if resolved favorably to the defendant, result in reversal or
modification of the judgment. (People v. Kelly (2006) 40 Cal.4th 106; People v. Wende
(1979) 25 Cal.3d 436.) Defendant was notified of his right to file a supplemental brief,
but has not done so. Upon independent review of the record, we conclude no arguable
issues are presented for review, and affirm the trial court’s judgment.
                                                   BACKGROUND
         On December 14, 2006, defendant executed a written waiver of rights form, which
included waiver of his right to appeal from his conviction and entry of judgment on his
plea of no contest to the sale marijuana in violation of Health and Safety Code

                                                             1
section 11360, subdivision (a). He was also advised in open court as to the terms and
conditions of the negotiated disposition, which included five years felony probation, on
numerous terms and conditions. Defendant was advised that if he violated the terms and
conditions of his probation, probation could be revoked and he could be sentenced for up
to seven years in state prison. After full admonishment and advisement, the trial court
accepted defendant’s no contest plea to a violation of Health and Safety Code
section 11360, subdivision (a), and admitted an out-on-bail clause pursuant to Penal Code
section 12022.1 and a prior felony prison term (for violation of Health & Saf. Code,
§ 11350, subd. (a)) pursuant to Penal Code section 667.5, subdivision (a). The
prosecution, in turn, moved to dismiss two additional counts, one of which also included
a bail clause, to strike another prison prior, and to dismiss another matter (No. 153974) in
its entirety. In accordance with the agreed-to disposition, the trial court suspended
imposition of sentence and placed defendant on five years felony probation.
       On February 4, 2008, the district attorney filed a petition to revoke defendant’s
probation on the ground he had violated Penal Code section 166, subdivision (c)(1).
Defendant admitted the violation, and probation was revoked and reinstated on the
condition defendant serve additional jail time. On July 8, 2008, the district attorney filed
a petition to revoke defendant’s probation on the ground he had again violated Penal
Code section 166, subdivision (c)(1). Defendant admitted the violation, and probation
was revoked and reinstated on service of jail time. On November 17, 2008, the district
attorney filed a third petition to revoke defendant’s probation on the ground he had
violated Health and Safety Code section 11359. Defendant admitted the violation, and
probation was revoked and reinstated on service of jail time.
       On July 2, 2009, the district attorney filed a fourth petition to revoke defendant’s
probation on the ground he had violated Penal Code section 484, subdivision (a).
Defendant admitted the violation, and probation was revoked and reinstated.
       On June 13, 2011, the district attorney filed a fifth petition to revoke defendant’s
probation on the ground he had violated Penal Code sections 459, 136 and 422.
Defendant admitted the violation (including as part of a disposition of another pending

                                             2
matter), and probation was revoked and reinstated on additional jail time, which would
not count toward any future prison sentence.
       On December 20, 2011, the district attorney filed a sixth petition to revoke
defendant’s probation on the ground he had attempted a violation of Penal Code
section 211 (attempted bank robbery). The matter was continued for hearing numerous
times, trailing another matter (No. 168046).
       On June 7, 2012, the trial court conducted a hearing on the petition. The evidence
presented included the following: Marc Epps, the banking manager of a Bank of
America branch at the Eastmont Mall in Oakland, testified that on December 16, 2011,
one of the tellers, Norma Rodriguez, came up to him and handed him a noted that had
just been given to her. Rodriguez seemed to be in shock. The note read: “Put 20s, 50s
into an envelope. You’re under surveillance.” He asked Rodriguez if she was being
robbed. She said, “yes.” Epps pulled an alarm, alerting security. He also pulled the
other tellers away from the line in accordance with bank protocol. Epps could see the
individual, who he identified as defendant, standing at Rodriguez’s window from the time
Rodriguez reported the problem until police officers arrived at the bank and arrested
defendant. During that time, defendant made no effort to move away from the teller
window Rodriguez had been handling. He remained silent and made no threatening
gestures to bank customers. Ms. Rodriguez testified to the same events and identified
defendant. She also provided a description of defendant during the call to bank security.
She later searched to see if defendant had an account with the bank, but did not locate
any.
       The trial court found, by a preponderance of the evidence, that defendant had
violated his probation, and revoked his probation. Defendant waived preparation of an
additional report by probation, and the trial proceeded to impose sentence. After
considering sentencing statements by defense counsel and the prosecution, and the most
recent probation report, and identifying matters in mitigation and aggravation, the court
sentenced defendant to a total of seven years imprisonment (an aggravated term of four
years on the Health & Saf. Code, § 11360 conviction, two years on the bail clause, and

                                               3
one year on the prison prior). He received total credits of 1,284 days, and was ordered to
serve his sentence in the county jail pursuant to Penal Code section 1170, subdivision (h).
                                         DISCUSSION
         Upon review of the record, we discern no arguable issues. Defendant was ably
represented by counsel at all times during the probation revocation proceedings. He had
a full and fair opportunity to present his case to the court. The court’s finding that
defendant violated his probation is amply supported by the record. The court also acted
well within its discretion in refusing to reinstate probation, duly considered sentencing
factors, and did not abuse its discretion in imposing a total prison sentence of seven
years.
                                            DISPOSITION
         The trial court’s probation violation finding and the judgment are affirmed.



                                                          _________________________
                                                          Banke, J.


         We concur:


         _________________________
         Margulies, Acting P. J.


         _________________________
         Dondero, J.




                                              4